DETAILED ACTION
This Office Action is responsive to the application filed on July 15, 2019. Claims 1-19 are pending. Claims 17-19 are withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election without traverse of Invention I (Claims 1-16) in the reply filed on July 04, 2022 is acknowledged.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 6, it is not clear if “a pair of powerplants” refers to: (i) ones of the “two or more powerplants” recited in claim 1; or (ii) a pair of powerplants additional to those recited in claim 1. 
As to Claim 6, it is not clear if “one reserve battery pack” refers to: (i) the “reserve battery pack” recited in claim 1; or (ii) another reserve battery pack additional to that recited in claim 1. 
As to Claim 7, it is not clear if “a single reserve battery pack” refers to: (i) the “reserve battery pack” recited in claim 1; or (ii) another reserve battery pack additional to that recited in claim 1. 
As to Claim 8, it is not clear if “comprising two hybrid-electric powerplants” at line 2 refers to: (i) ones of the “two or more powerplants” recited in claim 1; or (ii) powerplants additional to those recited in claim 1. 
As to Claim 8, it is not clear if “a single reserve battery pack” at line 5 refers to: (i) the “reserve battery pack” recited in claim 1; or (ii) another reserve battery pack additional to that recited in claim 1. 
As to Claim 8, it is not clear if “the two electric motors” refers to: (i) the electric motors of claim 1 (claim 1, lines 2-3); or (ii) the electric motors of claim 8 (claim 8, line 3). 
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
2017/0327238
“ROEVER”
2018/0201384
“BARTH”
2007/0240415
“JULIEN”
2015/0191252
“CLINE”
2014/0333127 
“EDWARDS”








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over ROEVER in view of BARTH.  
Re Claim 1, ROEVER teaches a multi-engine aircraft (¶0010) comprising: two or more powerplants [one including inter alia 102, 106, 110, 114; and one including inter alia 104, 108, 112, 116] configured for providing motive power to the aircraft (¶¶0010-0014), each including an electric motor [110, 112]; and an electric power system controlling electrical distribution and operatively connected to the electric motors (¶¶0016-0021), the electric power system including primary battery packs [134, 136], each operatively connected to the electric motor of a respective one of the two or more powerplants (battery back 134 operatively connected to 110; battery back 136 operably connected to 112) (¶¶0016-0021). However, ROEVER fails to teach a reserve battery pack. 
	BARTH teaches an electric power system further including a reserve battery pack 150 and a switch [control system 190] interconnecting the reserve battery pack and electric motors [110, 130] (abstract, ¶¶0052, 0063, 0065), the reserve battery pack shared by the electric motors by the switch and configured such that the reserve battery pack provides electric power to a selected one of the electric motors (¶¶0060, 0064-0066, 0069, 0071, 0073, 0075). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the aircraft such that the electric power system further including a reserve battery pack and a switch interconnecting the reserve battery pack and the electric motors, the reserve battery pack shared by the electric motors by the switch and configured such that the reserve battery pack provides electric power to a selected one of the electric motors, in order to supply energy to an onboard electrical network (¶0060), provide an emergency battery (¶0065), facilitate an emergency landing (¶0066) and/or provide a redundant energy source (¶¶0069). 

Re Claim 2, ROEVER in view of BARTH teaches the multi-engine aircraft as defined in claim 1 as discussed above. The recitation wherein the reserve battery pack is a “single-use battery” is a functional recitation of intended use (i.e., single-use) and is accorded little patentable weight because it does not distinguish the claimed invention in terms of structure. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original) and “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP § 2114. In the instant case, the reserve battery pack is a battery and is capable of a single use; as such, it meets the claim. 

Re Claim 3, ROEVER in view of BARTH teaches the multi-engine aircraft as defined in claim 1. ROEVER further teaches wherein at least one of the powerplants is a hybrid engine including a combustion engine and the electric motor (¶¶0010-0011).  

Re Claim 4, ROEVER in view of BARTH teaches the multi-engine aircraft as defined in claim 3. ROEVER further teaches the combustion engine is a gas turbine engine (¶¶0010-0011).  

Re Claim 5, ROEVER in view of BARTH teaches the multi-engine aircraft as defined in claim 3. ROEVER further teaches the combustion engine and the electric motor of said powerplant are drivingly engaged to a common load [rotor] (¶¶0010-0011, 0015).  

Re Claim 6, ROEVER in view of BARTH teaches the multi-engine aircraft as defined in claim 1. ROEVER further teaches the aircraft comprises a pair of powerplants and a pair of primary battery packs as discussed above. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the one reserve battery pack 150 of BARTH per the pair of primary battery packs of ROEVER for providing electrical redundancy to the pair of powerplants (BARTH ¶0069), for the reasons discussed above in Claim 1. 

Re Claim 7, ROEVER in view of BARTH teaches the multi-engine aircraft as defined in claim 1, but as discussed so far fails to teach wherein the multi-engine aircraft has a single reserve battery pack operatively connected to the electric motors.  
BARTH further teaches the multi-engine aircraft has a single reserve battery pack 150 operatively connected to the electric motors 110, 130.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the aircraft of ROEVER in view of BARTH with a single reserve battery pack operatively connected to the electric motors, for the reasons discussed in Claim 1 above.   

Re Claim 8, ROEVER in view of BARTH teaches the multi-engine aircraft as defined in claim 1. ROEVER further teaches the powerplants are hybrid-electric powerplants, the multi-engine aircraft comprising two hybrid-electric powerplants having two combustion engines and two electric motors each associated with a respective one of the combustion engines, each paired electric motor and combustion engine drivingly engaged to a respective common load [propeller/gearbox] (¶¶0010-0014). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the multi-engine aircraft having a single reserve battery pack operatively connected to the two electric motors via the switch as taught by BARTH and as discussed above in Claim 1, for the reasons discussed above in Claim 1. 

Re Claim 9, ROEVER in view of BARTH teaches the multi-engine aircraft as defined in claim 1. ROEVER further teaches a motor drive [114, 116] coupled to a given one of the electric motors, the motor drive operatively interfacing with the given one of the electric motors and the primary battery pack associated with said one of the electric motors (¶¶0018-0020).  

Re Claim 10, ROEVER in view of BARTH teaches the multi-engine aircraft as defined in claim 5. ROEVER further teaches a gearbox, the electric motor and the combustion engine of said powerplant drivingly engaged to the gearbox to drive the common load (¶¶0014-0015).  

Re Claim 11, ROEVER in view of BARTH teaches the multi-engine aircraft as defined in claim 1. ROEVER further teaches the powerplants each drive a respective load including a propeller (¶¶0008, 0010-0012).  

Re Claim 13, ROEVER in view of BARTH teaches the multi-engine aircraft as defined in claim 1. ROEVER further teaches the multi-engine aircraft includes a generator (each of 110, 112 also forms a generator) operatively connected to at least one of the primary battery packs (¶¶0010, 0013, 0021-0022).  

Re Claim 14, ROEVER in view of BARTH teaches the multi-engine aircraft as defined in claim 13. ROEVER further teaches at least one of the powerplants includes a combustion engine (¶¶0010-0011), the generator is operatively connected to the combustion engine, such that power generated by the combustion engine is supplied to the generator for charging the at least one of the primary battery packs (¶¶0016-0017, 0021-0024).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ROEVER in view of BARTH as applied above, further in view of JULIEN. 
Re Claim 12, ROEVER in view of BARTH teaches the multi-engine aircraft as defined in claim 1. ROEVER further teaches the combustion engines of the powerplants may be of various types (¶¶0010-0011) including a gas turbine engine, wherein the gas turbine engine and the electric motor of said powerplant are drivingly engaged to a common load via a gearbox [rotor] (¶¶0010-0011, 0014-0015). However, ROEVER wherein at least one of the powerplants includes a combustion engine and a rotary engine compounded with the combustion engine of said powerplant, the combustion engine being a gas turbine engine, and wherein the rotary engine, the gas turbine engine and the electric motor of said powerplant are drivingly engaged to a common load via a gearbox.  
	JULEIN teaches a powerplant (Fig. 7) that includes a combustion engine and a rotary engine 16 compounded with the combustion engine of said powerplant, the combustion engine being a gas turbine engine (¶¶0025-0033, 0040-0041). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide at least one of the power plants includes a combustion engine and a rotary engine compounded with the combustion engine of said powerplant, the combustion engine being a gas turbine engine, and wherein the rotary engine, the gas turbine engine and the electric motor of said powerplant are drivingly engaged to the common load via the gearbox, in order to provide a compact and/or lightweight engine (¶¶0006-0008, 0045-0047). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ROEVER in view of BARTH as applied above, further in view of CLINE.  
Re Claim 15, ROEVER in view of BARTH teaches the multi-engine aircraft as defined in claim 1, but fails to teach wherein at least one of the powerplants has a plurality of electric motors, each of the electric motors of said powerplant has a respective primary battery pack operatively connected thereto. 
CLINE teaches a powerplant 12 has a plurality of electric motors 20, 36, each of the electric motors of said powerplant has a respective primary battery pack 30, 46 operatively connected thereto (Fig. 1, ¶¶0017-0019). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide at least one of the powerplants has a plurality of electric motors, each of the electric motors of said powerplant has a respective primary battery pack operatively connected thereto, to provide control of electric machines which meets transient demands for thrust and electric power according to various operating modes (CLINE ¶¶0013-0014). 












Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ROEVER in view of BARTH as applied above, further in view of EDWARDS.   
Re Claim 16, ROEVER in view of BARTH teaches the multi-engine aircraft as defined in claim 1, but fails to teach further comprising an auxiliary power unit for providing a source of electric power to the aircraft or a pneumatic power for cabin air inside the aircraft.  
	EDWARDS teaches an auxiliary power unit for providing a source of electric power to the aircraft or a pneumatic power for cabin air inside the aircraft (¶¶0025-0028). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the aircraft such that it comprises an auxiliary power unit for providing a source of electric power to the aircraft or a pneumatic power for cabin air inside the aircraft, to power aircraft and engine electrical loads (¶¶0027-0030). 















Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
July 28, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741